Citation Nr: 0308717	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date earlier than January 31, 
1994, for service connection for a seizure disorder for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in January 2000, served on active duty 
from November 1972 to October 1975.  The appellant is his 
surviving common law spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1. The veteran died in January 2000 as the result of hepatic 
encephalopathy due to hepatic failure as a consequence of 
cirrhosis of the liver.

2.  At the time of his death, the veteran's only service 
connected disability was a seizure disorder, evaluated as 80 
percent disabling, effective January 31, 1994. 

3.  At the time of his death, the veteran had a total rating 
due to unemployability caused by service-connected 
disability, effective December 1, 1994.

4.  A liver disorder, including hepatic encephalopathy, 
hepatic failure, and cirrhosis of the liver, was first 
clinically manifested many years after service, and is not 
the result of disease or injury in service.

5.  The veteran's service-connected seizure disorder did not 
cause or contribute substantially or materially to cause the 
veteran's death.

6.  At the time of his death, the veteran did not have a 
claim pending for any VA benefits.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
service, nor may cirrhosis of the liver be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A (West 2002) ; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.312 (2002). 

3.  The criteria for DIC have not been met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2002).

4.  The criteria for a grant of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  .  That 
law also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In this case, the RO has informed the appellant of the 
information and evidence necessary to substantiate her claims 
of entitlement service connection for the cause of the 
veteran's death; entitlement to DIC; and entitlement to 
accrued benefits.  Such information was sent to the appellant 
in the Statement of the Case (SOC) and in letters sent to the 
appellant in March and September 2000 and in December 2002.  
Although the March and September 2000 letters were sent to 
the appellant to assist her in establishing a well-grounded 
claim, they nevertheless set forth the types of evidence 
which were relevant to her claims.  Moreover, in December 
2002, the Board notified the appellant of the enactment of 
the VCAA and the potential impact on her claims.  
Specifically, the Board informed her of what the VA would do 
to assist her and what she needed to do to support her 
claims.

The evidence received in association with the appellant's 
claims includes, the veteran's service medical records; VA 
medical records, reflecting treatment from May 1978 to 
September 1992, including reports of VA hospitalization from 
January to February 1984 and in August 1992; the report of VA 
examinations performed in May 1995; the discharge summary, 
ambulance report, emergency room report, consultation 
reports, laboratory results, a non-invasive cardiology 
report, radiology reports, and an endoscopic report from the 
veteran's final hospitalization in January 2000; and the 
veteran's death certificate.  In this regard, it should be 
noted that the appellant has not identified any outstanding 
evidence (which has not been sought by the VA) which could be 
used to support his claim for an increased rating for that 
disorder.  Thus, it appears that all evidence relevant to the 
appellant's claims has been obtained and associated with the 
claims folder.  In developing the her claims, the RO has also 
informed the appellant of her right to have a hearing in 
association with her appeal (VA Form 9 accompanying the 
statement of the case; however, to date, she has declined to 
exercise that right.  

In light of the foregoing, the Board concludes that through 
various means of notification, the RO has informed the 
appellant of the information and evidence necessary to 
substantiate her claim and has afforded her the opportunity 
to have a hearing.  In the letter of December 2002, VA 
explained what portion of the evidence and information would 
be obtained by VA and what portion of the evidence and 
information the appellant needed to provide.  Therefore, the 
RO has met its duty to notify the appellant and to assist the 
appellant in the development of her claims.  Accordingly, the 
requirements of VCAA have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  Factual background.

The veteran's service medical records are completely negative 
for any complaints or clinical findings of a liver disorder 
of any kind.  During his service separation examination in 
September 1975, he responded in the negative when asked if he 
then had, or had ever had, stomach, liver, or intestinal 
trouble.  On examination, his abdomen and visceral were 
normal.

VA medical records, dated from May 1978 to September 1992, 
show that the veteran was treated, in part, for alcohol abuse 
and alcoholism.  In August 1992, the veteran received a 
diagnosis of alcoholic liver disease.

From January to February 1984, the veteran was hospitalized 
at the VA Medical Center (MC) in Muskogee, primarily for the 
treatment of a seizure disorder.  During laboratory testing, 
his liver functions were reportedly elevated.

In November 1984, the RO denied the veteran's claim for 
service connection for a seizure disorder.

During a March 1995 VA neurological examination, the veteran 
reported that he had consumed alcohol all his life, 
apparently starting as a teenager.

The veteran requested that his claim of service connection 
for a seizure disorder be reopened.  In a June 1995 rating 
action, the RO determined that it had received new and 
material evidence with respect to the veteran's claim and 
granted entitlement to service connection for a seizure 
disorder.  An 80 percent disability rating was assigned, 
effective January 31, 1994.  The RO further found that there 
was no CUE with respect to the RO's decision of November 
1984.  The veteran disagreed with the amount of the rating 
and with the failure to find CUE and appealed to the Board.  
During the course of the appeal, the RO granted the veteran's 
claim of entitlement to a TR, effective August 14, 1995.  The 
veteran disagreed with the effective date; and also appealed 
that decision to the Board.  The issue of an earlier 
effective date for a TR became part of the appeal. 

In May 1997, the Board denied the veteran's claim of 
entitlement to an increased rating for his seizure disorder.  
It also found no CUE with respect to the November 29, 1984, 
rating action which had denied entitlement to service 
connection for that disability.  The Board did, however, 
grant an effective date of December 1, 1994, for service 
connection for seizures.  The veteran appealed the CUE 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  The veteran did not, however, 
appeal the increased rating issue or the earlier effective 
date issue.  

In an August 6, 1998, memorandum decision, the Court 
considered the issues of an increased rating and of an 
earlier effective date to be abandoned.  The Court affirmed 
the Board's decision of the CUE claim.  The CUE issue was 
then appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  During the course of the 
appeal, the veteran died.  Consequently, on March 2, 2000, 
the appeal was voluntarily dismissed.  Haines v. West, 154 
F.3d 1298 (1998) (a claim of CUE cannot survive the veteran's 
death).  

On January 13, 2000, an ambulance was called to the veteran's 
home, after he had been found unconscious.  He was responsive 
to pain.  It was noted that he had a history of a seizure 
disorder and high alcohol intake.  There was evidence of 
incontinence, and he had blood around his mouth.  The 
suspected diagnosis was post-ictal seizure activity.  He was 
taken by ambulance to the emergency room at the Community 
Hospital in Lakeview.  It was noted that he had been found at 
home, unresponsive, after having had a seizure.  During the 
work-up, it was described as a possible seizure.  It was 
noted that he had a history of a seizure disorder and of 
alcohol abuse.  Following the work-up in the emergency room, 
the veteran was transferred by air to St. Francis Hospital.  
The transfer diagnoses included decreased loss of 
consciousness, coma; metabolic acidosis (compensated); fever; 
urinary tract infection; possible/probable sepsis; a history 
of seizures and chronic alcohol abuse; and probable hepatic 
encephalopathy.  

The report from St. Francis Hospital shows that he was 
admitted to the intensive care unit where he remained 
ventilated and where his metabolic acidosis was treated and 
corrected.  After 6 days, he was extubated and an attempt was 
made to transfer him to the medical floor, however, he 
experienced increasing respiratory failure and was returned 
to the intensive care unit.  During his stay in the hospital, 
he underwent a number of radiologic studies, included 
computerized tomography of the head which showed fluid in the 
nasopharynx and oropharynx was normal.  An ultrasound of the 
liver and biliary tree indicated a distended, sludge-filled 
gallbladder and a small amount of pericholecystic fluid, 
possibly related to hepatitis or low albumin.  During his 
course in the hospital, the veteran received numerous 
transfusions of blood and blood products.  It was noted that 
he had a history of a seizure disorder and that such disorder 
would be treated as necessary.  He had reportedly been 
noncompliant with his medication for seizures.

Following his return to the intensive care unit, the veteran 
did not regain consciousness.  At a meeting with the 
veteran's family, it was determined that if the veteran went 
into cardiac or respiratory failure, efforts at resuscitation 
should cease.  Thereafter, the veteran was extubated and 
transferred to the Palliative Care Unit where he was provided 
with comfort care.  He expired on January 26, 2000, with the 
cause of death primarily attributed to liver failure.  In 
addition to liver failure, the diagnoses at the time of his 
death were alcoholic hepatitis, gastrointestinal bleeding, 
and hepatic encephalopathy.

In June 2000, M. R. M., D.O., the emergency room physician 
who treated the veteran at the Community Hospital Lakeview on 
January 13, 2000, stated that he had recently reviewed the 
chart from that visit.  He noted that according to the chart, 
the veteran had arrived at the emergency room after having 
suffered a seizure at home.  It was the doctor's 
understanding that the veteran's medical history was positive 
for seizures.

The death certificate shows that the immediate cause of the 
veteran's death was liver encephalopathy due to liver failure 
as a consequence of cirrhosis of the liver.

III.  Analysis

A.  Service Connection for the Cuase of the Veteran's Death

The appellant seeks service connection for the cause of the 
veteran's death.  She maintains that his service-connected 
seizure disorder was so severe that it contributed materially 
to the veteran's death.

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For certain disabilities, such as cirrhosis of the liver, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

A review of the evidence discloses that the veteran's death 
was caused by liver encephalopathy due to liver failure as a 
consequence of cirrhosis of the liver.  A liver disorder of 
any kind was not manifested, however, until many years after 
service.  Indeed abnormal liver function studies were not 
clinically reported until 1984, and a diagnosis of liver 
disease was not clinically recorded until 1992.  Moreover, 
there is no evidence that such a disorder is in any way 
related to service.  Accordingly, service connection for the 
fatal liver disease is denied.  

At the time of the veteran's death, service connection was in 
effect only for a seizure disorder, evaluated as 80 percent 
disabling.  Although the report of his final hospitalization 
shows that prior to being brought to the hospital, he 
sustained a seizure at home, there is no competent medical 
evidence that his seizure disorder contributed in any way to 
his death.  Not only is the death certificate negative for 
such disability, a seizure disorder does not appear among the 
final diagnoses on the report of his final hospitalization.  
The only report that the veteran's seizure disorder 
contributed to the veteran's death comes from the appellant; 
however, as a lay person, she is not qualified to render 
opinions which require medical expertise, such as cause of 
death or the diagnosis of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, her 
conclusion, by itself, cannot support a grant of service 
connection for the cause of the veteran's death.

Through her representative, the appellant contends that the 
VA has failed to properly develop this issue, because it has 
not obtained a medical opinion as to the role the veteran's 
service-connected seizure disorder played in regard to the 
veteran's death.  In so doing, she cites the report from M. 
R. M., D.O., which she interprets as indicating that the 
veteran's seizure disorder contributed to his death.  
The Board may obtain a medical opinion from an appropriate 
health care professional in the Veterans Health 
Administration of the VA on medical questions involved in the 
consideration of an appeal when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal.  38 C.F.R. § 20.901 (2002).  The Board may also 
obtain an advisory medical opinion from one or more medical 
experts who are not employees of the VA, when, in its 
judgment, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2002).  
In this case, however, the evidence does not present a 
medically complex or controversial question requiring such an 
opinion, nor is one necessary to an equitable disposition of 
the appeal.  Dr. M.'s statement only says that the veteran 
was admitted to the emergency room after sustaining a seizure 
at home.  It does not state that such seizure contributed in 
any way to the veteran's death.  Indeed, the subsequent 
extensive work-up showed that his death was due to liver 
failure.  The final report was also significant for alcoholic 
hepatitis, gastrointestinal bleeding, and hepatic 
encephalopathy.  In this regard, the appellant maintains that 
the hepatic encephalopathy is the same condition as the 
service-connected seizure disorder.  In so doing, she has 
submitted the following definition of hepatic encephalopathy:

[A] condition, usually occurring 
secondarily to advanced liver disease, 
marked by disturbance of consciousness 
that may progress to deep coma (hepatic 
coma), psychiatric changes of varying 
degree, flapping tremor, and fetor 
hepaticus.  Dorland's Pocket Medical 
Dictionary, 24th ed., p. 207 (1982).

Such definition, however, is conspicuously absent for any 
mention of a seizure disorder or of a relationship between 
hepatic encephalopathy and the veteran's seizures.  Absent 
such evidence, the Board does not find the appellant's 
argument persuasive.  Accordingly, an additional medical 
opinion is not warranted for an equitable disposition of this 
appeal.


B.  Dependency and Indemnity Compensation (DIC)

The appellant has made a claim of entitlement to DIC benefits 
in accordance with the provisions of 38 U.S.C.A. § 1318.  
Under that statute, the VA shall pay benefits to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected.  38 U.S.C.A. § 1318(a).  Such a deceased veteran 
includes one who dies, not as the result of his own willful 
misconduct, and who was in receipt of or was entitled to 
receive VA compensation at the time of death for a service-
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty. 

In August 2001, the United States Court of Appeals for the 
Federal Circuit (hereinafter Federal Circuit) held that there 
were inconsistencies in the regulations associated with the 
concept of hypothetical entitlement and directed the VA to 
issue rules to resolve such inconsistencies.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095,-7096, -7098 (Fed. Cir. Aug. 
16, 2001).  Accordingly, the Chairman of the Board stayed the 
processing of appeals involving claims for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 where the 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty.  
Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001).  The 
Chairman has since lifted that stay, and the DIC issue is now 
ripe for consideration.  Chairman's Memorandum No. 01-03-09 
(Apr. 8, 2003).  
In this case, the evidence shows that at the time of his 
death, the veteran had a total rating due to 
unemployabilility caused by service-connected disability.  
That rating, however, did not become effective until December 
1, 1994, many years after service and less than seven years 
prior to his death.  As such, the appellant does not meet the 
minimum requirements to receive DIC benefits as a result of 
his death.  The law is dispositive of the issue; and, 
therefore, the claim must fail.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


C.  Accrued Benefits

The appellant seeks VA benefits which she claims were due to 
the veteran at the time of his death.  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") and 
due and unpaid (emphasis added) for a period not to exceed 
two years, shall, upon the death of such individual, be paid 
to the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 1991 & 
Supp. 2001); see also 38 C.F.R. § 3.1000 (2002).  For a 
survivor to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death or have 
been entitled to benefits, accrued and unpaid, under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998). cert. denied, 525 U.S. 834 (1998).  

In a November 29, 1984, rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder.  The veteran was notified of that decision, 
as well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate the 
appellate process.  Accordingly, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 4005 (1982); 38 C.F.R. § 19.192 (1984).  

The veteran requested that his claim of service connection 
for a seizure disorder be reopened.  In a June 1995 rating 
action, the RO determined that it had received new and 
material evidence with respect to the veteran's claim and 
granted entitlement to service connection for a seizure 
disorder.  An 80 percent disability rating was assigned, 
effective January 31, 1994.  The RO further found that there 
was no CUE with respect to the RO's decision of November 29, 
1984.  The veteran disagreed with the amount of the rating 
and with the failure to find CUE and appealed to the Board.  
During the course of the appeal, the RO granted the veteran's 
claim of entitlement to a TR, effective August 14, 1995.  The 
veteran disagreed with the effective date; and also appealed 
that decision to the Board.  The issue of an earlier 
effective date for a TR became part of the appeal. 

In May 1997, the Board denied the veteran's claim of 
entitlement to an increased rating for his seizure disorder.  
It also failed to find CUE with respect to the November 29, 
1984, rating action which had denied entitlement to service 
connection for that disability.  The Board did, however, 
grant an effective date of December 1, 1994, for service 
connection for seizures.  The veteran appealed the CUE 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  The veteran did not, however, 
appeal the increased rating issue or the earlier effective 
date issue.  

In an August 6, 1998, memorandum decision, the Court 
considered the issues of an increased rating and of an 
earlier effective date to be abandoned.  The Court affirmed 
the Board's decision of the CUE claim.  The CUE issue was 
then appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  During the course of the 
appeal, the veteran died.  Consequently, on March 2, 2000, 
the appeal was voluntarily dismissed.  Haines v. West, 154 
F.3d 1298 (1998) (a claim of CUE cannot survive the veteran's 
death).  

At the time of his death, the veteran had no other issues 
pending on appeal or at the RO.  Absent a pending claim, 
there simply no legal basis upon which to grant the 
appellant's claim of accrued benefits.  Again, the law is 
dispositive of the issue, and, therefore, the claim for 
accrued benefits must also fail.  Sabonis.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC is denied.

Entitlement to accrued benefits is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

